DETAILED ACTION
1. 	This office action is response to the amendment filed on 05/16/2022. Claims 1-10 and 13 are pending. Claim 1, 7-9 and 13 are independent. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-10 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner Note: This application was previously examined by another examiner and the application has been transferred/assigned to me. 
After reviewing and further search and consideration, the office has decided to apply prior arts with the new ground of rejection that are found to be applicable to the pending claims. 

4.	On August 10, 2022, applicant’s representative attorney David D. Brush, Reg No. 34,557 and examiner conducted a follow up examiner-initiated telephone interview. The summary of the interview is attached. 

Specification
5.	The disclosure is objected to because of the following informalities: On applicant’s own published specification, Publication No. 20200295927, on paragraph 0085, the following has been recited: “…the object O7 (digital tablet) has the attribute “media”, but is also used for cookery and therefore forms part of groups G1 and G3; generally speaking, one and the same object may communicate over a plurality of groups if it has a plurality of functions” 

However, according to figure 2, O7 (digital tablet)…forms part of the groups G1 and G2 not part of the groups G1 and G3. Therefore, this has to be corrected as follows:
	“…the object O7 (digital tablet) has the attribute “media”, but is also used for cookery and therefore forms part of groups G1 and G2; generally speaking, one and the same object may communicate over a plurality of groups if it has a plurality of functions”
	Appropriate correction is required.

					Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]

9.	Claims 1-10 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jeffrey A. Calcaterra (herein after referred as Calcaterra) US Publication No. 2009/0147958 A1 (Jun. 2009) in view of Mohammed A. Rahman Shuman (herein after referred as Shuman) (US Publication No. 2014/0241354 A1) (Aug. 28, 2014)

	Examiner Note: The claim limitation “connected objects or client objects” are interpreted as any hardware computing devices such as a personal computers or smartphones or laptops and so on. This interpretation is in view of applicant’s own specification. See applicant’s own Published specification [US Publication No. 20200295927] paragraph 0075 where connected objects are defined as “terminal equipments, hereinafter called connected objects or more simply objects (O1-O7) are connected to the local area network 1. According to the example, these are respectively a personal computer PC (O1), a smartphone (O2), a connected refrigerator (O3), a household robot (O4), a motion detector (O5), a lamp (O6) and a digital tablet (O7)”


	The following is referring to independent claims 1 and 8

	As per independent claim 1 Calcaterra discloses a method for managing a group of connected objects, called client objects in a communication network [See on at least abstract and figure 2, how a subset of participants in a multi-party transmission network could be managed by selectively obfuscating, or obscuring, a portion or portions of information in a multi-party transmission…Abstract….”Selectively obfuscating, or obscuring, a portion or portions of information in a multi-party transmission. A user participating in a multi-party exchange signals a communication device (or proxy) that he will provide private information that is to be perceptible only to a subset of the other participants”. The subset of the participants meets the claim limitation of a group of connected objects] comprising at least one local area network, [See at least paragraph 0094 and figure 8, Additionally, as those skilled in the art will appreciate, one or more local area networks (“LANs”) may be included (not shown), where a LAN may comprise a plurality of devices coupled to a host processor. See also figure 4], wherein said method comprises the following acts performed by a device of the communication network:

assigning at least one connected object to the group on the basis of at least one [See at least abstract, this user also identifies that subset, preferably by providing a group identifier for a group in which that subset of participants are members. The communication device transmits a member-specific descriptor comprising an encrypted version of a group key, and uses this group key to encrypt the private information that is to be perceptible only to the subset. Device-specific characteristics of participant devices are used, in addition to user-provided data (such as a user's log-on identifier and/or password), as input to create cryptographic key information. Only participants in the subset can decrypt the encrypted private information];

encrypting an encryption key of the group using an encryption key of the object [See figure 2 and paragraph 0039, the group key 200 in combination with a public obfuscation key 210, 211, 212 of a group member as input to an encryption algorithm 220, thereby creating an encrypted version 232, 242, 252 of the group key for each of the group members]; and
transmitting, to said at least one connected object: [See at least abstract, “Selectively obfuscating, or obscuring, a portion or portions of information in a multi-party transmission. A user participating in a multi-party exchange signals a communication device (or proxy) that he will provide private information that is to be perceptible only to a subset of the other participants” and paragraph 0039-0040, see how each of group members that meets the claim limitation connected objects that communicates obscured segments to each other receives the descriptor 230, 240 and 250] :
an identifier of the group [See abstract, A user participating in a multi-party exchange signals a communication device (or proxy) that he will provide private information that is to be perceptible only to a subset of the other participants. This user also identifies that subset, preferably by providing a group identifier for a group in which that subset of participants are members. paragraph 0040, When a segment is obscured, the descriptors for each member of the group of intended recipients of that segment are sent on the control channel. figure 2, how the set of descriptors 230, 240 and 250 are transmitted and received. These set of descripts includes the identifier of ID of the group Member 231, 241 and 251. ],
and the encrypted encryption key of the group [See abstract, The communication device transmits a member-specific descriptor comprising an encrypted version of a group key…See figure 2, 232, 242 and 252 and paragraph 0039, using the group key 200 in combination with a public obfuscation key 210, 211, 212 of a group member as input to an encryption algorithm 220, thereby creating an encrypted version 232, 242, 252 of the group key for each of the group members, and storing those encrypted versions 232, 242, 252 in a descriptor 230, 240, 250 that corresponds to each of the group members].

Calcaterra substantially discloses all the limitation recited in the claims but doesn’t explicitly disclose the following bolded and underlined claim limitation: “assigning at least one connected object to the group on the basis of at least one functional attribute of said connected object” 

However, Shuman on at least paragraph 0001 discloses the following that meets the above claim limitation: “ESTABLISHING GROUPS OF INTERNET OF THINGS (IOT) DEVICES BASED ON ATTRIBUTE RELEVANCE FOR ACHIEVING A DESIRED FUNCTION. Furthermore, Shuman on abstract discloses how IOT devices/ client objects having a particular functional attributes/that performs similar activities are connected and grouped together based on a desired functional attributes such as performing or implementing similar desired functions or activities. 
“The disclosure generally relates to enabling communication among one or more Internet of Things (IoT) device groups. In particular, various heterogeneous IoT devices that may need to interact with one another in different ways may be organized into IoT device groups to support efficient interaction among the IoT devices. For example, pre-defined IoT device groups may be formed organize certain IoT devices that perform similar activities and certain IoT devices may be dynamically allocated to ad-hoc IoT device groups for certain contexts (e.g., the ad-hoc IoT device groups may include IoT devices that can implement a desired function and therefore be dynamically formed to implement the desired function.

Furthermore, Shuman on at least paragraph 0009 and paragraph 0024 discloses the following that also meets the above claim limitation: , “a plurality of local communication devices, such as a set of proximate Internet of Things (IoT) devices, may be detected and a set of attributes associated with each of the local communication devices may be determined Accordingly, based on a desired function to be implemented, a subset of the plurality of local communication devices that can implement the desired function may be determined based on their respective sets of attributes and the subset of local communication devices may be directed to form an independent IoT device group that can communicate over a local communication channel and the independent IoT device group may then be directed to implement the desired function.”

Furthermore, Shuman on at least paragraph 0066 discloses the following that also meets the above claim limitation:  “For example, in one embodiment, the ad-hoc IoT device groups may be formed at block 530 to implement a particular desired function, whereby one or more IoT devices that have attributes indicating support for the desired function may be dynamically allocated to the ad-hoc IoT device group and then directed to implement the desired function (e.g., as will be described in further detail below with respect to FIGS. 6-9).


Calcaterra and Shuman are analogous/in the same field of endeavor as they both pertain to manage devices by establishing groups of devices to perform certain functions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Calcaterra a mechanism of adding a feature such as “assigning at least one connected object to the group on the basis of at least one functional attribute of said connected object” as per teaching of Shuman because this would enhance the organization and management of the communication among one or more connected device by organizing various heterogeneous devices into pre-defined and/or ad-hoc device groups to support efficient interaction among devices and achieve desired functions. [See paragraph Shuman 0002]



		As per independent claim 8, independent claim 8 is rejected for the same reason/rationale as that of the above independent claim 1.

The following is referring to independent claims 7, 9 and 13

As per independent claim 7 Calcaterra discloses a method for communicating in a group of at least one connected object, called client object in a communication network [See on at least abstract and figure 2, how a subset of participants in a multi-party transmission network could be communicated in a group by selectively obfuscating, or obscuring, a portion or portions of information in a multi-party transmission] wherein said method comprises the following acts performed on a client object See at least abstract, how the participants/client object of the group can decrypt the encrypted private information]:
receiving an identifier of a group [See abstract, A user participating in a multi-party exchange signals a communication device (or proxy) that he will provide private information that is to be perceptible only to a subset of the other participants. This user also identifies that subset, preferably by providing a group identifier for a group in which that subset of participants are members. paragraph 0040, When a segment is obscured, the descriptors for each member of the group of intended recipients of that segment are sent on the control channel. figure 2, how the set of descriptors 230, 240 and 250 are transmitted and received. These set of descripts includes the identifier of ID of the group Member 231, 241 and 251]  and an encrypted encryption key of the group See abstract, The communication device transmits a member-specific descriptor comprising an encrypted version of a group key…See figure 2, 232, 242 and 252 and paragraph 0039, using the group key 200 in combination with a public obfuscation key 210, 211, 212 of a group member as input to an encryption algorithm 220, thereby creating an encrypted version 232, 242, 252 of the group key for each of the group members, and storing those encrypted versions 232, 242, 252 in a descriptor 230, 240, 250 that corresponds to each of the group members];

decrypting the encrypted encryption key of the group using an encryption key of the client object [See paragraph 0040, This is because each group member can use his private obfuscation key to decrypt the group key]; and
encrypting a message or decrypting a received message using the decrypted encryption key of the group [See paragraph 0040, This is because each group member can use his private obfuscation key to decrypt the group key from his own descriptor (and can then use this group key when decrypting the obscured segment]


Calcaterra substantially discloses all the limitation recited in the claims but doesn’t explicitly disclose the following bolded and underlined claim limitation: “receiving an identifier of the group associated to at least one function of said client object” 

However, Shuman fig 1E and paragraph 0046, IoT device groups 160A and 160B….Group identifier such as group 1/160A and Group 2/160 B that identifies and associated to each group of IOT devices. Furthermore on paragraph 0073 …a group identifier that corresponds to the independent device group, etc., wherein the independent communication channel may vary among independent device groups based on the particular attributes associated with the individual IoT devices that make up each independent device group…. , the device organizer may then direct the independent device group that was formed at block 650 to implement the desired function at block 660. 

Furthermore, Shuman on at least paragraph 0066 discloses the following that also meets the above claim limitation:  “For example, in one embodiment, the ad-hoc IoT device groups may be formed at block 530 to implement a particular desired function, whereby one or more IoT devices that have attributes indicating support for the desired function may be dynamically allocated to the ad-hoc IoT device group and then directed to implement the desired function (e.g., as will be described in further detail below with respect to FIGS. 6-9).


Calcaterra and Shuman are an analogous/in the same field of endeavor as they both pertain to manage devices by establishing groups of devices to perform certain functions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Calcaterra a mechanism of adding a feature such as “receiving an identifier of the group associated to at least one function of said client object” as per teaching of Shuman because this would enhance the organization and management of the communication among one or more connected device by organizing various heterogeneous devices into pre-defined and/or ad-hoc device groups to support efficient interaction among devices and achieve desired functions. [See paragraph Shuman 0002]

As per independent claim 9, independent claim 9 is rejected for the same reason/rationale as that of the above independent claim 7.

		As per independent claim 13, independent claim 13 is rejected for the same reason/rationale as that of the above independent claim 7.

The following is referring to dependent claims 2-6 and 10

As per dependent claim 2, the combination of Calcaterra and Shuman discloses a method/system as applied to claims above. Furthermore, Shuman discloses the method, wherein: the assigning act is performed on the basis of at least one function of the group. [ See at least paragraph 0066 discloses the following that also meets the above claim limitation:  “For example, in one embodiment, the ad-hoc IoT device groups may be formed at block 530 to implement a particular desired function, whereby one or more IoT devices that have attributes indicating support for the desired function may be dynamically allocated to the ad-hoc IoT device group and then directed to implement the desired function (e.g., as will be described in further detail below with respect to FIGS. 6-9) and See also Shuman on at least paragraph 0001 discloses the following that meets the above claim limitation: “ESTABLISHING GROUPS OF INTERNET OF THINGS (IOT) DEVICES BASED ON ATTRIBUTE RELEVANCE FOR ACHIEVING A DESIRED FUNCTION. Furthermore, Shuman on abstract discloses how IOT devices/ client objects having a particular functional attributes/that performs similar activities are connected and grouped together based on a desired functional attributes such as performing or implementing similar desired functions or activities. “The disclosure generally relates to enabling communication among one or more Internet of Things (IoT) device groups. In particular, various heterogeneous IoT devices that may need to interact with one another in different ways may be organized into IoT device groups to support efficient interaction among the IoT devices. For example, pre-defined IoT device groups may be formed organize certain IoT devices that perform similar activities and certain IoT devices may be dynamically allocated to ad-hoc IoT device groups for certain contexts (e.g., the ad-hoc IoT device groups may include IoT devices that can implement a desired function and therefore be dynamically formed to implement the desired function.]
		As per dependent claim 3, the combination of Calcaterra and Shuman discloses a method/system as applied to claims above. Furthermore, Calcaterra discloses the method, wherein: the local area network comprises a connected object of server type, called a server object, configured to generate and store the group encryption key. [See figure 2 and figure 8 and figures 4-5, paragraph 0094-0095, Still referring to FIG. 8, the networks 842 and 844 may also include mainframe computers or servers, such as a gateway computer 846 or application server 847 (which may access a data repository 848) and paragraph 0039, See FIG. 2, which illustrates using the group key 200 in combination with a public obfuscation key 210, 211, 212 of a group member as input to an encryption algorithm 220, thereby creating an encrypted version 232, 242, 252 of the group key for each of the group members, and storing those encrypted versions 232, 242, 252 in a descriptor 230, 240, 250 that corresponds to each of the group members.]

		As per dependent claim 4, the combination of Calcaterra and Shuman discloses a method/system as applied to claims above. Furthermore, Calcaterra discloses the method, wherein the communication network comprises at least two local area networks [See paragraph 0057 and figure 4, where participants from FI are shown at 420, 421, 422 and participants from HD are shown at 440, 441 form two local communication network] and a first server object of a first local area network [See figure 4, Proxy 413] is configured to communicate with a second server object of a second local area network [See figure 4, ref. 400], and the method comprises the following acts:
establishing communication between the first and the second server objects [See figure 4, where the proxy 413 communicates with 400];
receiving, by way of the second server object, an encrypted encryption key [See abstract, The communication device transmits a member-specific descriptor comprising an encrypted version of a group key…See figure 2, 232, 242 and 252 and paragraph 0039, using the group key 200 in combination with a public obfuscation key 210, 211, 212 of a group member as input to an encryption algorithm 220, thereby creating an encrypted version 232, 242, 252 of the group key for each of the group members, and storing those encrypted versions 232, 242, 252 in a descriptor 230, 240, 250 that corresponds to each of the group members]; and the identifier of a group from the first server object[[See abstract, A user participating in a multi-party exchange signals a communication device (or proxy) that he will provide private information that is to be perceptible only to a subset of the other participants. This user also identifies that subset, preferably by providing a group identifier for a group in which that subset of participants are members. paragraph 0040, When a segment is obscured, the descriptors for each member of the group of intended recipients of that segment are sent on the control channel. figure 2, how the set of descriptors 230, 240 and 250 are transmitted and received. These set of descripts includes the identifier of ID of the group Member 231, 241 and 251] 
communicating data between the first server object and the second server object in order to establish secure communication between a first object of the first local area network and a second object of the second local area network [See figure 2 and 4, abstract, Selectively obfuscating, or obscuring, a portion or portions of information in a multi-party transmission. A user participating in a multi-party exchange signals a communication device (or proxy) that he will provide private information that is to be perceptible only to a subset of the other participants. This user also identifies that subset, preferably by providing a group identifier for a group in which that subset of participants are members. The communication device transmits a member-specific descriptor comprising an encrypted version of a group key, and uses this group key to encrypt the private information that is to be perceptible only to the subset. Only participants in the subset can decrypt the encrypted private information]


As per dependent claim 5, the combination of Calcaterra and Shuman discloses a method/system as applied to claims above. Furthermore, Calcaterra discloses the method, wherein the client object of the local area network belong to at least one group of objects [See paragraph 0057 and figure 4, where participants from FI are shown at 420, 421, 422 and participants from HD are shown at 440, 441 form two local communication network. Furthermore, See Shuman figure 1E where two local network such as 160A and 160B and wherein the client object such as 116A, 122A and 124 A of the local area network 160 A belongs to at least one group of objects/IOT Device Group 1].


As per dependent claim 6, the combination of Calcaterra and Shuman discloses a method/system as applied to claims above. Furthermore, Shuman discloses the method, wherein the local area network comprises a default group and all of the objects of the local area network are assigned to said default group [Furthermore, See Shuman figure 1E where two local network such as 160A and 160B and wherein each client object such as 116A, 122A and 124 A of the local area network 160 A belongs to at least one group of objects/IOT Device Group 1. IOT Device Group I meets the default group because all of devices (116A, 122A and 124 A) of the local network 160A are assigned to this group].


As per dependent claim 10, the combination of Calcaterra and Shuman discloses a method/system as applied to claims above. Furthermore, Calcaterra  discloses the method, wherein a home gateway comprising a server object as claimed in claim 8 [See figure 4, Proxy 413] 
Conclusion


10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	US Publication No. 2005/0152542 A1 to Zheng discloses a system is comprised of a user and a group, wherein the group is comprised of a group leader and a group of M members where M is equal to or greater than one. The group leader generates a group public key and a group leader “master” private key. The group leader creates a personalized watermarked or decryption key, also referred to as an individual private key, for each group member. The individual private key uniquely identifies each group member. The group leader distributes the individual private keys to each of the group members. Each group member receives from a user a message encrypted using the group public key. Each of the group members uses its individual private key to decrypt the encrypted message sent by the user to the group.

B.	US Patent No. 6530020 B1 to Aoki discloses a method wherein in a public key encryption system where an individual is used as a unit, an idea of “group” is newly introduced. Then, both an encryption process operation of a plain text by an arbitrary member belonging to the group, and a decryption process operation of cryptogram information can be executed by employing such a combination key made from a group public key and a group secret key, which are produced in unit of “group”, and further an individual public key and an individual secret key. With employment of this encryption system, while high secrecies can be maintained inside and outside the group, the cryptogram information can be commonly shared based upon a confirmation of a member among members within the group. Also, an electronic signature can be made by a member belonging to the group
C.	See the other cited prior arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498